Citation Nr: 1739220	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 40 percent for neurogenic bladder prior to January 22, 2016. 
 
3.  Entitlement to a disability rating in excess of 60 percent for neurogenic bladder since January 22, 2016. 

4.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy/peripheral neuropathy. 

5.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy/peripheral neuropathy. 

6.  Entitlement to an initial compensable disability rating for diarrhea prior to May 12, 2016.

7.  Entitlement to a disability rating in excess of 10 percent for diarrhea since May 12, 2016.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, March 2008, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2010, the Board issued a decision, adjudicating the six claims that were then on appeal.  The Veteran appealed the Board's decision on five of the claims to the United States Court of Appeals for Veterans Claims (Court). 

In March 2013, the Court affirmed the Board's decision as to all five claims that were appealed.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), however, the Court added the claim for a TDIU to the appeal.

In February 2014, the Board remanded the claim for a TDIU for further development. 

In January 2016, the Board remanded all of the above-captioned claims for further development.  At the time of the decision, claims for service connection for peripheral neuropathy of the right and left arms were also on appeal and remanded for further development.

In May 2016, the RO granted service connection for peripheral neuropathy of the right and left arms.  As such, they are no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In the May 2016 rating decision, the RO also granted an increased 60 percent disability evaluation for the Veteran's neurogenic bladder, effective from January 22, 2016, the date of a VA examination.  In a May 2016 supplemental statement of the case (SSOC), the RO granted an increased 10 percent disability evaluation for his diarrhea, effective from May 12, 2016.  As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran perfected an appeal of a claim for entitlement to an effective date earlier than January 22, 2016 for the award of the 60 percent rating for neurogenic bladder, set forth in the May 2016 rating decision.  However, the rating under review is a staged rating.  As such, the matter of the Veteran's entitlement to a rating higher than 40 percent prior to January 22, 2016 will be adjudicated below as part of the increased rating claim already on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the May 2016 SSOC.  As for the claims for higher ratings, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  As for the claim for a TDIU, the documents are not pertinent and/or contain information that is already of record, and there is no risk of prejudice to the appellant from proceeding without a waiver. 


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Prior to January 22, 2016, the Veteran's neurogenic bladder was not manifested by urine leakage requiring the use of an appliance or the wearing of absorbent materials that had to be changed more than 4 times per day. 
 
3.  Since January 22, 2016, the Veteran's neurogenic bladder has not been manifested by renal dysfunction.

4.  The Veteran's right lower extremity radiculopathy/peripheral neuropathy is not manifested by moderate incomplete paralysis of the sciatic nerve. 

5.  The Veteran's left lower extremity radiculopathy/peripheral neuropathy is not manifested by moderate incomplete paralysis of the sciatic nerve. 

6.  Prior to May 12, 2016, the Veteran's diarrhea was not moderate, manifested by frequent episodes of bowel disturbance with abdominal distress.

7.  Since May 12, 2016, the Veteran's diarrhea has not been severe, manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.

8.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Prior to January 22, 2016, the criteria for a rating in excess of 40 percent for neurogenic bladder were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, DC 7542 (2016).

3.  Since January 22, 2016, the criteria for a rating in excess of 60 percent for neurogenic bladder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, DC 7542 (2016).

4.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy/peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2016).

5.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy/peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2016).

6.  Prior to May 12, 2016, the criteria for a compensable rating for diarrhea were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DCs 7399-7319 (2016).

7.  Since May 12, 2016, the criteria for a rating in excess of 10 percent for diarrhea have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DCs 7399-7319 (2016).

8.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Claims for Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, as described below, further staged ratings are not warranted for the disabilities on appeal.

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The VA examination reports discussed below are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those already assigned.  

      PTSD

The Veteran was awarded service connection for depressive disorder in a March 2008 rating decision, and was assigned a 10 percent rating.  This rating was continued by the Board in February 2010, and affirmed by the Court in March 2013.

In the August 2014 rating decision on appeal, a 50 percent rating was awarded, effective May 7, 2014.  The RO recharacterized the disability as, "PTSD (previously rated as depressive disorder)" and changed the diagnostic code to the one pertaining to PTSD. This is permissible.  See Read v. Shinseki, 651 F. 3d 1296   (Fed. Cir. 2011) (service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a Veteran may be entitled).  

In January 2016, the Board remanded the claim for further development.

Once a veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

On VA examination in July 2014, the Veteran was diagnosed with PTSD.  He had been married twice, and had been with his second wife for 24 years.  He had no biological children.  He had not worked since an unspecified 2006 accident.  The examiner determined that his symptoms consisted of the following and that there were no other symptoms attributable to PTSD: depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, the "severity statement" corresponding to a 50 percent rating.

On VA examination in August 2014, the Veteran was diagnosed with major depressive disorder, PTSD, and a possible neurocognitive disorder that could not be ruled in or out.  The examiner stated it was not possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran's social history was unchanged from the last examination, and the accident which caused him to stop working was clarified to have involved a back injury.  The examiner determined that his symptoms consisted of the following and that there were no other symptoms attributable to the diagnoses: depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, disturbances of motivation and mood, and irritability.  The examiner opined that the Veteran's psychiatric disability caused occupational and social impairment with reduced reliability and productivity, the severity statement corresponding to a 50 percent rating.

On VA examination in April 2016, the Veteran was diagnosed with paranoid personality disorder, PTSD, and a mild cognitive disorder related to a subdural hematoma.  The examiner found that the Veteran's symptoms could be differentiated.  PTSD was manifested by hyperarousal, avoidance, re-experiencing the trauma, and chronic sleep impairment.  It was also manifested by anxiety, suspiciousness, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran's social history was unchanged from the last examination.  He described having a very good relationship with his wife.  Her children borrowed money from him but did not visit often otherwise.  His social support consisted of his wife and church members.  His occupational history was unchanged from the last examination.   The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, the "severity statement" corresponding to a 50 percent rating.  

The examiner found that the Veteran's paranoid personality disorder was responsible for the "overwhelming majority of the Veteran's current impairment," and that it caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, the severity statement corresponding to a 70 percent rating.  She opined that the personality disorder was unrelated to service or his PTSD.

In considering the evidence under the laws and regulations as set forth above, the Board finds the preponderance of the evidence is against the claim.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Significantly, all of the VA examiners selected the severity statement pertaining to a 50 percent, rather than 70 percent, rating, in characterizing the overall severity of the Veteran's service-connected disability.  The April 2016 VA examiner's finding in this regard as to the Veteran's paranoid personality disorder does not support the claim as the Veteran is not service-connected for the personality disorder; indeed, a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9.    

Moreover, the record does not indicate symptoms contemplated by a 70 percent rating, including suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  In short, nearly none of the types of symptoms contemplated for a 70 percent rating or higher are shown.  The majority of the Veteran's symptoms fall squarely within those contemplated by a 50 percent rating. While the August 2014 VA examiner found near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, this alone, in the context of the Veteran's entire disability picture, is insufficient to warrant the assignment of a 70 percent evaluation.  

In reaching this finding, aside from the April 2016 VA examination report which clearly distinguished symptomatology, the Board attributed all of the Veteran's psychiatric symptoms to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  On review of the record, the Board finds the Veteran's overall symptomatology attributable to his service-connected disability most closely approximates the level of severity contemplated by a 50 percent rating throughout the appeal period.  

For all the foregoing reasons, the Board finds no basis for the assignment of a rating in excess of 50 percent for the Veteran's psychiatric disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

      Neurogenic Bladder

In August 2014 rating decision on appeal, service connection for neurogenic bladder was granted.  The Veteran was assigned a 40 percent rating, effective May 7, 2014, pursuant to 38 C.F.R. § 4.124a, DC 7542, the code for neurogenic bladder.

In January 2016, the Board remanded the claim for further development.

In May 2016, the RO awarded a higher rating of 60 percent, effective January 22, 2016.

Diagnostic Code 7542 provides ratings based on voiding dysfunction, which includes urine leakage, frequency, or obstructed voiding.  For urine leakage, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  A 40 percent rating is assigned for urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating is assigned for urinary incontinence or leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day. 

For urinary frequency, 40 percent is the maximum rating available. For obstructed voiding, 30 percent is the maximum rating available.  38 C.F.R. § 4.115a, Ratings of the Genitourinary System-Dysfunctions, also provides ratings up to 100 percent based on renal dysfunction, and up to 30 percent based on urinary tract infection.  Only the predominant area of dysfunction shall be considered for rating purposes.  

On VA examination in July 2014, the examiner found no renal dysfunction.  Voiding dysfunction caused a voiding interval of less than one hour during the day, and 2-4 times per night.  The Veteran did not have urine leakage, did not require the use of an appliance, and did not have obstructed voiding.

On VA examination on January 22, 2016, the examiner found no renal dysfunction.  There was a voiding dysfunction causing urine leakage, which required absorbent materials that had to be changed more than 4 times per day.  The use of an appliance was not needed.  Urinary frequency was manifested by a daytime voiding interval of less than 1 hour, and nighttime awakening to void 5 or more times.  There was no obstructed voiding.

On VA examination in March 2016, the examiner found no renal dysfunction.  There was a voiding dysfunction causing urine leakage, which required absorbent materials that had to be changed 6-7 times per day.  The use of an appliance was not needed.  Urinary frequency was manifested by a daytime voiding interval of less than 1 hour, and nighttime awakening to void 3-4 times.  There was no obstructed voiding.

On VA examination in May 2016, the examiner found no renal dysfunction.  There was a voiding dysfunction causing urine leakage, which required absorbent materials that had to be changed more than 4 times per day.  The use of an appliance was not needed.  Urinary frequency was manifested by a daytime voiding interval of less than 1 hour, and nighttime awakening to void 5 or more times.  There was obstructed voiding, manifested by a slow and weak stream.

The preponderance of the evidence is against the assignment of a rating higher than 40 percent prior to January 22, 2016.  The July 2014 VA examiner found there was no urine leakage or use of an appliance required, and there is no evidence to the contrary.  A rating in excess of 40 percent is not possible based on urinary frequency, obstructed voiding, or urinary tract infection, and there was no evidence of renal dysfunction during this time period.

The preponderance of the evidence is also against the assignment of a rating higher than 60 percent since January 22, 2016.  Sixty percent is the maximum rating allowed for a voiding dysfunction based on urine leakage.  A rating in excess of 60 percent is not possible based on urinary frequency, obstructed voiding, or urinary tract infection, and there was no evidence of renal dysfunction for this time period.

The Board can point to no other diagnostic code that would apply to the Veteran's neurogenic bladder and afford him higher ratings.  To the extent the Veteran's disability is manifested by a combination of urine leakage, frequency, and obstruction, separate ratings cannot be assigned as only the predominant area of dysfunction is considered for rating purposes.  38 C.F.R. § 4.115a.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or further staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of higher ratings, the doctrine is not for application.  

      Radiculopathy/Peripheral Neuropathy of the Right & Left Legs

The Veteran was awarded service connection for radiculopathy of the legs in a March 2008 rating decision, and was assigned a noncompensable rating.  In February 2010, the Board awarded separate, 10 percent ratings for radiculopathy of the legs, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board's decision affirmed by the Court in March 2013.

In the August 2014 rating decision on appeal, the 10 percent ratings for radiculopathy/peripheral neuropathy of the right and left legs were continued.  

In January 2016, the Board remanded the claim for further development.

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120 - 4.124a (2016).  

Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, moderately severe incomplete paralysis warrants a 40 percent rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.   An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).   

Mild is generally defined as "not being or involving what is extreme" or "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id.  at 798.  Severe is generally defined as "of a great degree" or "serious."  Id.  at 1140.

On VA examination in July 2014, the Veteran reported neither constant nor intermittent pain in the lower extremities.  There was no paresthesia or dysesthesia.  There was mild numbness bilaterally.  Muscle strength was normal in the knees and ankles.  Deep tendon reflexes were normal in the knees and ankles.  The light touch/monofilament test was normal in the knee/thigh and ankle/lower leg, but decreased in the foot/toes.  Position sense was normal in both legs.  Cold sensation test was normal in the left leg and decreased in the right.  There was no muscle atrophy.  The Veteran's gait was normal.  Assistive devices were not required.  The examiner opined the Veteran had "mild" incomplete paralysis of the sciatic nerve affecting both the right and left legs.

On VA examination of the spine in August 2014, muscle strength was normal in the hips, knees, and ankles, and there was no muscle atrophy.  Deep tendon reflexes were hypoactive in the knees and ankles.  Light touch sensation was normal in the upper anterior thigh, thigh/knee, lower leg/ankle, and feet/toes.  The straight leg raising test was negative bilaterally.  There was no constant pain in the legs.  There was mild intermittent pain in the right leg, and moderate intermittent pain in the left.  There was no paresthesia or dysesthesia bilaterally.  There was mild numbness bilaterally.  The Veteran did not require assistive devices.  The examiner opined the Veteran had "mild" radiculopathy of the sciatic nerve affecting both the right and left legs.  No other neurologic abnormalities were found.

On VA examination in May 2016, the Veteran reported no constant pain in the legs, but mild intermittent pain.  There was mild paresthesia and/or dysesthesia and mild numbness bilaterally.  Muscle strength was normal in the knees and ankles.  Deep tendon reflexes were decreased in the knees and ankles.  Light touch/monofilament testing was normal in the knee/thigh and ankle/lower leg, but decreased in the feet/toes.  The examiner opined the Veteran had "mild" incomplete paralysis of the sciatic nerve affecting both the right and left legs.  In an addendum opinion, the examiner stated that there was no muscle atrophy.

The preponderance of the evidence is against the assignment of ratings higher than 10 percent for the Veteran's radiculopathy/peripheral neuropathy of the legs.  Significantly, each of the VA examiners explicitly characterized the Veteran's disability as "mild" incomplete paralysis of the sciatic nerve.  Numbness was mild on each examination.  Sensation testing, at worse, has been "decreased" in some parameters.  Muscle strength has been normal with no muscle atrophy.  At worst, there was moderate intermittent pain in the left leg on VA examination in August 2014, but neither constant nor intermittent pain on VA examination in July 2014, and no constant and only mild intermittent pain on VA examination in May 2016.  The Veteran's gait has been normal and assistive devices have not been required.  The sum of this evidence, to include the VA examiner's specific findings of "mild" incomplete paralysis, does not support ratings higher than 10 percent.

The Board can point to no other diagnostic code that would apply to the Veteran's radiculopathy/peripheral neuropathy of the legs and afford him higher ratings.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of higher ratings, the doctrine is not for application.  

      Diarrhea

In August 2014 rating decision on appeal, service connection for diarrhea was granted.  The Veteran was assigned a noncompensable rating, effective May 7, 2014, pursuant to 38 C.F.R. § 4.124a, DCs 7399-7319.

In January 2016, the Board remanded the claim for further development.

In a May 2016 SSOC, the RO awarded a higher rating of 10 percent, effective May 12, 2016.

Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned.  Here, DC 7319, the code for irritable colon syndrome, is applicable.  Under DC 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function and occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. 

On VA examination in July 2014, the examiner found the Veteran had occasional episodes of bowel disturbance with abdominal distress.  In this regard, the examiner did not select the boxes indicating "frequent" episodes, or "more or less constant abdominal distress."   There was no associated weight loss, malnutrition, or other general health effects of the condition.

On VA examination in May 2016, the examiner found the Veteran had frequent episodes of bowel disturbance with abdominal distress.  In this regard, the examiner did not select the box indicating "more or less constant abdominal distress."   The Veteran had 5-6 loose or soft bowel movements daily on average, and abdominal bloating and crampy discomfort at times.  There had been 7 or more exacerbations in the past year.  There was no associated weight loss, malnutrition, or other general health effects of the condition.

The preponderance of the evidence is against the assignment of a compensable rating prior to May 12, 2016.  The July 2014 VA examiner specifically found occasional episodes of bowel disturbance with abdominal distress at the exclusion of more severe characterizations of the condition, and there is no evidence to the contrary.  

The preponderance of the evidence is also against the assignment of a rating higher than 10 percent since May 12, 2016.  The July 2014 VA examiner specifically found frequent episodes of bowel disturbance with abdominal distress at the exclusion of a more severe characterization of the condition, and there is no evidence to the contrary.  

The Board can point to no other diagnostic code that would apply to the Veteran's diarrhea and afford him higher ratings.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or further staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of higher ratings, the doctrine is not for application.  

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran is service-connected for the following disabilities: neurogenic bladder (60 percent disabling), PTSD (50 percent disabling), right upper extremity peripheral neuropathy (30 percent disabling), lumbosacral strain (20 percent disabling), diabetes mellitus (20 percent disabling), left upper extremity peripheral neuropathy (20 percent disabling), right lower extremity radiculopathy/peripheral neuropathy (10 percent disabling), left lower extremity radiculopathy/peripheral neuropathy (10 percent disabling), tinnitus (10 percent disabling), diarrhea (10 percent disabling), and erectile dysfunction (noncompensable).

Initially, the Board notes that the Veteran has been in receipt of a 100 percent schedular rating since May 12, 2016.  However, this does not render moot his claim for a TDIU since that date.  In Bradley v. Peake, 22 Vet. App. 280 (2008) the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more might warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250   (2011).  The record does not reflect that SMC at the "s" rate has been awarded to the Veteran.  As it is possible here for the Veteran to receive an award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level)  and still have other service-connected disabilities involving distinct anatomical segments or bodily systems independently ratable at 60 percent or higher so as to meet the criteria for SMC at the "s" rate, the matter of a TDIU must be considered throughout the appeal period, including beyond May 12, 2016.

Since May 7, 2014, his combined rating has been 90 percent or higher with at least one disability rated higher than 40 percent.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met from this date.  Prior to May 7, 2014, the Veteran's combined rating was 60 percent or less.  Even considering the exceptions set forth in 38 C.F.R. § 4.16, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were not met prior to May 7, 2014.

Regardless, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board cannot award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

As noted, the claim for a TDIU was added to the appeal by the Court in March 2013 pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) as part of a June 2007 underlying increased rating claim.  See also February 2014 Board remand.  The claim was subsequently remanded by the Board in February 2014 and January 2016.

The record shows the Veteran stopped working in November 2006.  He has a high school education and worked in the construction industry prior to November 2006.  See generally, records from the Social Security Administration; VA examination reports.

On VA examination in August 2007 for the Veteran's spine, the examiner noted the Veteran was unemployed and that the condition had an effect on usual daily activities.  There was no effect on shopping, a mild effect on chores, bathing, dressing, toileting, and grooming, a moderate effect on traveling, a severe effect on exercise and recreation, and it prevented sports.

In August 2007,the Social Security Administration determined the Veteran had been disabled since November 23, 2006 due to a primary diagnosis of osteoarthritis of the cervical spine, and a secondary diagnosis of osteoarthritis of the lumbar spine.  He was not capable of performing past relevant work as a construction worker and did not have transferable skills.

On VA psychiatric examination in January 2008, the examiner opined the Veteran's disability did not cause total occupational impairment, but resulted in transient or mild symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

On VA examination in February 2008, the examiner noted the Veteran was unemployed and that his peripheral had an effect on usual daily activities.  The condition had no effect on feeding, bathing, dressing, toileting, or grooming, had a mild effect on chores, shopping, and recreation, had a moderate effect on traveling, and prevented exercise and sports.

On VA audiological examination in July 2014, the examiner found the Veteran's tinnitus did not impact the ordinary conditions of daily life, including the ability to work.

On VA psychiatric examination in July 2014, the examiner opined the Veteran's disability did not cause total occupational impairment, but resulted in occupational and social impairment with reduced reliability and productivity.

On VA examination in July 2014 for the Veteran's diarrhea, the examiner opined that the condition did not impact his ability to work.

On VA examination in July 2014 for the Veteran's erectile dysfunction, the examiner opined that the condition did not impact his ability to work.

On VA examination in July 2014 for the Veteran's neurogenic bladder, the examiner opined that the condition did not impact his ability to work.

On VA examination in July 2014 for the Veteran's peripheral neuropathy, the examiner opined that the condition did not impact his ability to work.

On VA examination in August 2014 for the Veteran's lumbar spine, the examiner opined, based on a review of the medical record, including after 2006, that the Veteran could work in a sedentary position so long as there were limits on lifting, carrying, pushing, pulling, or otherwise moving objects.  

On VA psychiatric examination in August 2014, the examiner found that the Veteran's psychiatric disability would impact concentration, motivation, frustration tolerance, the ability to accept and apply feedback, the ability to relate comfortably to customers or supervisors, the ability to do original critical thinking under high paced workflow, and the ability to maintain sufficient focus and follow-through on workplace plans or tasks. The examiner opined the Veteran's disability did not cause total occupational impairment, but resulted in occupational and social impairment with reduced reliability and productivity. 

In an October 2014 VA medical opinion regarding the TDIU claim, the examiner opined that the Veteran's diarrhea could cause less productivity but would not have a significant effect on employment because the condition could be treated with medication, and an appliance was not required.  The Veteran had stopped taking Metformin, which was causing the diarrhea, and the records did not support significant problems from the condition.  The neurogenic bladder condition also could cause less productivity but would not have a significant effect on employment because of the lack of evidence of urine leakage or a requirement for pads.  The records did not support significant problems from the condition.  Tinnitus would not have a significant effect on employment as it did not cause interference with normal conversation.

On VA examination in January 2016, the examiner opined that the Veteran's erectile dysfunction and bladder condition did not impact his ability to work.

On VA examination in March 2016, the examiner opined that the Veteran's erectile dysfunction and bladder condition did not impact his ability to work.

On VA psychiatric examination in April 2016, the examiner found that the Veteran's PTSD symptoms may cause discord with co-workers.  However, given the appropriate setting and support he may be able to function appropriately in an occupational setting.  She opined the Veteran's service-connected disability did not cause total occupational impairment, but resulted in occupational and social impairment with reduced reliability and productivity.

On VA examination in May 2016, the examiner opined that the Veteran's peripheral neuropathy of the arms and legs impacted his ability to work in that he would have some difficulty with fine manipulation of objects with his fingers.

On VA examination in May 2016, the examiner opined that the Veteran's diarrhea impacted his ability to work in that he would have to work near a bathroom.
On VA examination in May 2016, the examiner opined that the Veteran's neurogenic bladder impacted his ability to work in that he would have to work near a bathroom and change his pads several times per day.

In a May 2016 VA medical opinion regarding the TDIU claim, the examiner opined that the Veteran's ability to work was quite limited.  His psychiatric symptoms could cause discord when working with others.  His spine and nerve problems would limit work to light activities and would preclude construction work.  His bowel and bladder problems would require him to work near a bathroom.  His tinnitus could be distracting, but that condition and erectile dysfunction would not impact work.  His diabetes was very mild and would not impact work, although his neuropathy could affect fine manipulation of objects with his fingers, and prolonged standing and walking.

The preponderance of the evidence is against the assignment of a TDIU at any point in the appeal period.  While VA examiners have found an impact of the disabilities on work, no VA examiner has opined that he is unable to secure or follow substantially gainful employment.  To the contrary, the October 2014 VA examiner reviewed multiple medical conditions and opined there was no significant effect on employment.  The May 2016 VA examiner also reviewed multiple medical conditions and opined there remained a limited ability to work.  None of the VA psychiatric examiners found total occupational impairment.  VA examiners have opined that sedentary employment is possible despite the Veteran's spine condition, and while his bowel and bladder conditions require proximity to a bathroom, they do not preclude employment.  The Board has considered the findings of the Social Security Administration, but as that determination was predicated on a primary diagnosis of osteoarthritis of the cervical spine, a non-service connected condition, it is of low probative value.  The preponderance of this evidence simply does not support a finding of an inability to secure or follow substantially gainful employment due to service-connected disabilities.

The above evidence reflects that the weight of the evidence is against a TDIU at any point in the appeal period as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  On this record, the Board finds that no basis exists to award a TDIU since May 7, 2014, or refer the claim to the Director, Compensation Service, for extraschedular consideration for the period prior to May 7, 2014.  Bowling, 15 Vet. App. 1 (2001).  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 


ORDER

A disability rating in excess of 50 percent for PTSD is denied. 

An initial disability rating in excess of 40 percent for neurogenic bladder prior to January 22, 2016 is denied. 
 
A disability rating in excess of 60 percent for neurogenic bladder since January 22, 2016 is denied. 

A disability rating in excess of 10 percent for right lower extremity radiculopathy/peripheral neuropathy is denied. 

A disability rating in excess of 10 percent for left lower extremity radiculopathy/peripheral neuropathy is denied. 

An initial compensable disability rating for diarrhea prior to May 12, 2016 is denied.

A disability rating in excess of 10 percent for diarrhea since May 12, 2016 is denied.

A TDIU is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


